Citation Nr: 1233047	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Prior to November 24, 2009, entitlement to an initial disability evaluation in excess of 20 percent for lumbar strain and mechanical low back pain; on and after November 24, 2009, entitlement to an initial disability evaluation higher than 40 percent.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2007 and August 2010 rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that although the issues certified to the Board are entitlement to a disability evaluation higher than 40 percent for lumbar strain and mechanical low back pain and entitlement to an effective date, prior to November 24, 2009, for the assignment of the 40 percent evaluation, the Board finds that the appeal has been pending since the grant of service connection and the initial assignment of a 20 percent evaluation in the August 2007 rating decision.  In this regard, following the submission of a Notice of Disagreement (NOD) with the initial evaluation assigned, a Statement of the Case (SOC) was issued in August 2008, and the Veteran submitted a VA Form 9 in November 2008, noting ongoing VA outpatient treatment.  

In addition, and although the RO notified him in a March 2009 letter that the Form 9 was not timely filed, evidence associated with the claims folder in April 2010 included VA treatment records, dated in September 2008, noting chronic low back and an altered gait.  These records were constructively of record within the expiration of the appeal period, i.e., within 60 days of the August 2008 SOC, and the evidence is new and material, particularly since no abnormal gait was reported on VA examination in June 2007, upon which the initial 20 percent evaluation was based, and precluded the August 2007 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In light of the fact that the appeal has been pending since the initial grant of service connection, the issue of whether an effective date, prior to November 24, 2009, for the assignment of the 40 percent evaluation is moot.  As such, the issues are as reflected above.  

Evidence received in June 2012 reflects the Veteran's report that he is unable to work, at least in part, due to his service-connected back disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected above.  

In correspondence received in November 2009, the Veteran expressed his desire to withdraw his hearing request.  Thus, the hearing request is deemed withdrawn.  

An April 2007 letter invited the Veteran to appoint a representative.  He has not appointed a representative, and therefore, is unrepresented in this matter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The record reflects Reserve service in the Army National Guard from July 2005 to June 2006.  The Veteran asserts that type II diabetes mellitus was diagnosed in 2006 while he was attending a drill in March 2006.  The Board observes that periods of active service in the Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  Thus, the Board has no discretion and must remand the claim for service connection for additional development.  

Second, remand is required for a current spine examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  Evidence received in June 2012 suggests that the Veteran's back disability has become worse since the last VA examination in May 2010.  He has also asserted that he is unable to work.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability.

Third, remand is required regarding TDIU as it is inextricably intertwined with the service connection and increased rating claims.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As noted above, a TDIU claim is now on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence received in June 2012 reflects the Veteran's report that he is unable to work, at least in part due to his service-connected back disability; thus these issues are intertwined.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of any periods of active duty for training and inactive duty training in the Army National Guard.  All efforts in this regard and all responses should be documented in the claims folder. 

2.  Contact the Veteran and request that he provide the names and addresses of all medical providers who have provided treatment for his back disability.  After securing the necessary authorization, obtain these records, including any VA treatment records, and associate them with the claims folder.  

3.  After associating any pertinent outstanding records medical records with the claims folder, arrange for an appropriate VA examination to determine the current nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability, throughout the appeal period.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any left-sided or right-sided lower extremity neurologic impairment found to be present.  If possible, the severity of the radiculopathy in each lower extremity should be described as mild, moderate, or severe.  The examiner should also indicate whether the Veteran has any erectile dysfunction, bowel, or bladder problems related to his low back disability.  

The examiner should also opine as to whether the Veteran's service-connected disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report

4.  Then, readjudicate the claim.  If any benefit sought remains denied, the Veteran must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



